EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Coalton Bennet on January 18, 2022.

The application has been amended as follows:
11. (Currently Amended) A microfluidic device comprising: 
a pixel electrode backplane defining a plurality [[or]] of triangular cells comprising: 
a plurality of scan lines; 
a plurality of gate lines; 
a plurality of storage capacitors having a capacitance greater than 0.5 pF; 
a plurality of thin film transistors; and 
a plurality of triangular propulsion electrodes having a dielectric coating over the plurality of triangular propulsion electrodes and a first hydrophobic layer disposed on the dielectric coating, each triangular propulsion electrode being operatively coupled to a storage capacitor and a thin film transistor, wherein four triangular propulsion electrodes are arranged as a square and the voltage potential of each triangular propulsion electrode is controllable with only one scan line and only one gate line; 

an oil layer in contact with the first hydrophobic layer and the second hydrophobic layer; and 
a spacer disposed between the pixel electrode backplane and the light-transmissive electrode, 
wherein the microfluidic device is configured to move aqueous droplets distributed in the oil [[layer-between]] layer between three or more of the plurality of triangular cells.

Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the microfluidic device is configured to move aqueous droplets distributed in the oil layer between three or more of the plurality of hexagonal cells.”

Claims 2-5 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.  

Claim 11, none of the prior art of record teaches alone or in combination the limitation “wherein the microfluidic device is configured to move aqueous droplets distributed in the oil layer between three or more of the plurality of triangular cells.”

Claims 12-16 are dependent upon claim 11 and are allowed for the reason set forth above in claim 11. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LONG D PHAM/Primary Examiner, Art Unit 2691